Norval, J.
This is an error proceeding to review the judgment of the district court of Douglas county. The cause was submitted to this court under section 1 of rule 2, providing, inter alia, for the submission of a cause at any time upon written stipulation of the parties on printed briefs, accompanied by, or containing, an agreed printed abstract of the record in the cause upon Avhich the case is to be determined. The transcript of pleadings and proceedings as certified by the clerk of the court below only has been printed, which the. parties stipulated is a true and correct printed abstract of the record in the cause. Neither the assignments of error nor an abstract thereof has been printed, which is a non-compliance with said section of the rule. The rule contemplates and requires more than the printing of an agreed abstract of the transcript lodged in this court. There must be printed an agreed abstract of the record, which means the record in this court, and, in a case brought here for readeAV on error, includes the petition in error. Such pleading is an essential part of the record. It is Avell settled by repeated adjudications that Avhere a causé is submitted under said section of rule 2 the court Avill not look beyond the abstract; that is, *220the abstract must be so complete in itself as to require no examination of the record to determine the questions sought to be presented. (Closson v. Roman, 50 Neb. 323; North Platte Water-Works Co. v. City of North Platte, 50 Neb. 853; Home Fire Ins. Co. v. Skoumal, 51 Neb. 655; Wheeler v. Parker, 51 Neb. 847; Shewell r. City of Nebraska City, 52 Neb. 138; Zink v. Westerrelt, 52 Neb. 90; Grand Lodge A. O. U. W. v. Higgins, 55 Neb. 741.) It logically follows from .the foregoing cases that we cannot examine the petition in error, and as neither it nor an abstract of the assignments of error therein contained has been printed, no question is presented for review. The judgment is accordingly
Affirmed.